DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive. The rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Haraguchi on 1/26/2022.
The application has been amended as follows: 
Claim 1: A copper alloy powder having an excellent laser absorptivity, consisting of:
	S 
	a remainder being Cu and inevitable impurities,
	wherein an average particle diameter is 20 µm to 80 µm.
New Claim 3: A copper alloy powder having an excellent laser absorptivity, consisting of:
both B and S in an amount of 0.003 mass% to 5.0 mass% either individually or in total; and

	wherein an average particle diameter is 20 μm to 80 μm.
New Claim 4: The copper alloy powder having an excellent laser absorptivity according to claim 3,
	wherein the powder is a powder for metal additive manufacturing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed copper alloy powder having the claimed average diameter. Sheikhaliev et al. (“Effect of the Physicochemical Properties of Metallic Melts on the Particle Size of Powders”) teaches Cu-1% S alloy powder having a particle size of 0.1 to 0.5 mm (see Fig. 1). Fedorchenko et al. (“Tribotechnical Characteristics of Powder Composite Materials based on Copper in High-Speed Friction”) teaches Cu particles with sulfur content ranging from 0.15%-1% (Table 1), but does not teach or suggest the particle is an alloy or has the claimed average particle diameter. Nakanishi et al. (JP 2014/005491) discloses copper metal powder having a surface region reacted with sulfur (i.e., copper sulfides), but does not teach or suggest the claimed copper alloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784